DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Limitations recited in claims 1-2, 4-10, and 19-20 which recite the functional capabilities of structural elements as being “configured” to perform have been given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Therefore, any device which is capable of performing said instantly recited functions, or being operated by one having ordinary skill in the art in the instantly recited manner, has been interpreted as being encompassed by the instantly recited scope of the claims.
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Hammond et al. (AN ACOUSTIC AUTOMOTIVE ENGINE OIL QUALITY SENSOR) and Jakoby et al. (US 2004/0123644 A1).
Regarding claim 1, Wang discloses a system comprising:
a controller configured to monitor operation of a vehicle system (Fig. 2, see: Vehicle, Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer); and
a sensor configured to be in contact with lubricant within an engine of the vehicle system, the sensor including a sensing region circuit that is configured to generate stimuli at different times during an operational of the engine (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design),
wherein the controller is configured to communicate with the sensor to receive a signal from the sensor that is representative of responses of the sensing region circuit in contact with the lubricant in response to the stimuli applied to the lubricant, the controller configured to analyze the responses and determine a characteristic of the lubricant (Fig. 2, see: Control & display unit coupled to oil condition sensor),
wherein the characteristic that is determined represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant and the controller is configured to determine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (Fig. 3, Fig. 4, Fig. 5, Fig. 7, see: sensor output corresponds to a respective TAN and TBN value; pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Wang does not explicitly disclose the sensor and controller being configured to provide/receive resonant impedance spectral responses.
Hammond teaches an analogous engine oil quality sensor comprising a piezoelectric sensing probe configured to provide an impedance and resonant frequency signals for monitoring changes in oil properties (Figure 1-5; pg. 72-74/Principle of Operation).
Jakoby teaches establishes equivalency of oil condition sensors having different configurations, including resistive sensors, resonant sensors, and optical sensors [0005].
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at resistive sensor in the device disclosed by Wang, with an equivalent piezoelectric sensor as taught by Hammond, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 2, modified Wang further discloses the sensor comprises one or more of an electrical sensor or an optical sensor and the stimuli include one or more of electrical stimuli or optical stimuli (Wang: Fig. 1, see: oil condition sensor; Hammond: Figure 1-5; Jakoby: [0005]).
Regarding limitations recited in claims 4-9, which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 10, modified Wang further discloses the sensor includes a resonant circuit coupled with electrodes that are configured to generate an electric field between the electrodes as the stimuli with at least part of the lubricant disposed between the electrodes and within the electric field, wherein the resonant circuit is configured to resonate at different frequencies responsive to generation of the electric field based on a concentration of one or more basic compounds or acidic compounds in the lubricant between the electrodes, 4 of 11U.S. Application 16/251,897 Attorney Docket WAB/P/11512USCIP3 (552-0376US2) wherein the signal that is output from the sensor to the controller represents one or more of the frequencies at which the resonant circuit resonates, wherein the controller is configured to compare the one or more frequencies at which the resonant circuit resonates with one or more designated frequencies associated with different TBN or TAN of the lubricant to determine the one or more of the TBN or the TAN of the lubricant (Hammond: Figure 1-5; Jakoby: [0005]).

Regarding claim 19, Wang discloses a sensor system comprising:
a sensor configured to be in contact with a lubricant within rotating equipment onboard a vehicle system, wherein the sensor is configured to generate detectable stimuli at different times during operation of the rotating equipment (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design; Fig. 2, see: vehicle); and
one or more processors configured to receive signals from the sensor, the signals representative of responses of the sensor in contact with the lubricant in response to the stimuli applied to the lubricant, the one or more processors configured to analyze the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer; Fig. 3, Fig. 4, Fig. 5, Fig. 7, see: sensor output corresponds to a respective TAN and TBN value)
wherein the one or more processors are configured to determine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Wang does not explicitly disclose the sensor and controller being configured to provide/receive resonant impedance spectral responses.
Hammond teaches an analogous engine oil quality sensor comprising a piezoelectric sensing probe configured to provide an impedance and resonant frequency signals for monitoring changes in oil properties (Figure 1-5; pg. 72-74/Principle of Operation).
Jakoby teaches establishes equivalency of oil condition sensors having different configurations, including resistive sensors, resonant sensors, and optical sensors [0005].
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at resistive sensor in the device disclosed by Wang, with an equivalent piezoelectric sensor as taught by Hammond, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 20, modified Wang further discloses the sensor comprises one or more of an electrical, resonant, non-resonant, optical, or mechanical sensor (Wang: Fig. 1, see: oil condition sensor; Hammond: Figure 1-5; Jakoby: [0005]).

Claims 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (DETERMINATION OF TOTAL BASE NUMBER (TBN) IN LUBRICATING OILS BY MID-FTIR SPECTROSCOPY), in view of Hammond et al. (AN ACOUSTIC AUTOMOTIVE ENGINE OIL QUALITY SENSOR) and Jakoby et al. (US 2004/0123644 A1).
Regarding claim 11, Dong discloses a method for monitoring health of one or more of a vehicle system engine or a lubricant in the vehicle system engine (pg. 7/Calibration/Analytical Protocol; pg. 10-11/Validation; pg. 11-12/TBN Condition Monitoring), the method comprising:
generating stimuli at a sensing region circuit of a sensor during operation of the engine, wherein the sensor is in contact with lubricant associated with the engine (see: FTIR TBN method, ASTM D-2896); 
receiving signals from the sensor, the signals representative of responses of the sensing region circuit in contact with the lubricant in response to the stimuli applied to the lubricant (see: FTIR TBN method, ASTM D-2896);
analyzing the responses to determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (see: FTIR TBN method, ASTM D-2896); and
determining an unhealthy state of one or more of the engine or the lubricant based on the characteristic TBN and/or TAN of the lubricant that is determined (see: FTIR TBN method, ASTM D-2896).
Dong does not explicitly disclose the sensor and controller being configured to provide/receive resonant impedance spectral responses.
Hammond teaches an analogous engine oil quality sensor comprising a piezoelectric sensing probe configured to provide an impedance and resonant frequency signals for monitoring changes in oil properties (Figure 1-5; pg. 72-74/Principle of Operation).
Jakoby teaches establishes equivalency of oil condition sensors having different configurations, including resistive sensors, resonant sensors, and optical sensors [0005].
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at resistive sensor in the device disclosed by Dong, with an equivalent piezoelectric sensor as taught by Hammond, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 16, Dong further discloses the characteristic is one or more of the TBN of the lubricant or the TAN of the lubricant (see: FTIR TBN method, ASTM D-2896).
Regarding claim 17, Dong further discloses the unhealthy state of the one or more of the engine or the lubricant is determined by comparing one or more of the TBN of the lubricant with a designated TBN or the TAN of the lubricant with a designated TAN (Figure 5; pg. 11-12/TBN Condition Monitoring).
Regarding claim 18, Dong further discloses deactivating or otherwise controlling the engine or the vehicle system in which the engine is disposed responsive to determining the unhealthy state of the one or more of the engine or the lubricant based on one or more of the TBN of the lubricant or the TAN of the lubricant that is determined (Figure 5; pg. 11-12/TBN Condition Monitoring).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (DETERMINATION OF TOTAL BASE NUMBER (TBN) IN LUBRICATING OILS BY MID-FTIR SPECTROSCOPY), in view of Hammond et al. (AN ACOUSTIC AUTOMOTIVE ENGINE OIL QUALITY SENSOR) and Jakoby et al. (US 2004/0123644 A1), as applied to claim 11 above, in further view of Aikawa (US 2008/0027661 A1).
Regarding claims 12-15, modified Dong does not explicitly disclose the unhealthy state of the one or more of the engine or the lubricant is determined responsive to one or more of the second derivative/rate of change of the TBN of the lubricant changing at a rate that is faster than a designated second derivative/rate of change or the second derivative/rate of change of the TAN of the lubricant changing at a rate that is faster than the designated second derivative/rate of change.
Aikawa teaches an analogous method of detecting a condition of engine oil comprising a step of determining the rate of decrease in TBN in order to determine the remaining service life (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine the rate of decrease in TBN in the method of monitoring engine oil disclosed by modified Dong, as taught by Aikawa, since such a modification would have provided for consideration of the operating conditions of the engine, thereby providing for improved accuracy in the determination of the remaining service life of engine oil (Aikawa: [0040]).

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Jakoby does not teach the equivalency of oil condition sensors, but rather teaches that it would be “advantageously possible to use alternative sensor principles for the sensor of the present invention”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Examiner respectfully disagrees with the Applicant’s assertion that the prior art sensors are capable of determining “a characteristic that represents one or more of a total base number (TBN) or a total acid number (TAN) of a lubricant”.  Determining a characteristic “that represents” TBN or TAN encompasses a much broader scope than determining TBN or TAN.  All of the cited prior art sensors are explicitly disclosed of detecting oil parameters (Wang: voltage; Hammond: impedance and resonant frequency; Jakoby: resistance, resonant frequency, luminescence; Dong: FTIR spectra) which can be used to extrapolate TBN or TAN, and therefore are analogous to a sensor determining a characteristic that represents one or more of a total base number (TBN) or a total acid number (TAN) of a lubricant.
For the above reasons, the previous grounds of rejection have been maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797